In an action to recover an unpaid balance of interest on a mortgage indebtedness, order denying plaintiff’s motion to strike out the answer and for summary judgment under rule 113 of the Rules of Civil Practice reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs. Appellant’s offer to accept less than the amount due on respondent’s indebtedness was revocable before acceptance by performance. (Petterson v. Pattberg, 248 N. Y. 86.) No material fact is in dispute. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.